                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   CHARLIZE CUNNINGHAM,               Civil No. 18-11266 (NLH/JS)

                Plaintiff,            OPINION

        v.

   BURLINGTON COAT FACTORY
   WAREHOUSE CORPORATION,

                Defendant.


APPEARANCES:

DAVID M. KOLLER
KOLLER LAW LLC
2043 LOCUST STREET, STE. 1B
PHILADELPHIA, PA 19103

     On behalf of Plaintiff Charlize Cunningham

MICHAEL O’MARA
ADAM D. BROWN
CHELSEA A. BIEMILLER
STRADLEY RONON STEVENS & YOUNG, LLP
457 HADDONFIELD ROAD, STE. 100
CHERRY HILL, NJ 08002

     On behalf of Defendant Burlington Coat Factory Warehouse
     Corporation

HILLMAN, District Judge

     This case concerns claims under Title VII of the Civil

Rights Act of 1964 (“Title VII”) 42 U.S.C. § 2000e, et seq., and

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

et seq., as amended, for alleged discrimination against

Plaintiff based on her transgender status and a disability.
Currently before this Court is Defendant’s Motion to Dismiss the

Amended Complaint.   For the reasons that follow, the Court will

grant in part, and deny in part without prejudice, Defendant’s

motion, and grant Plaintiff leave to amend her Amended Complaint

as to her allegations of disability.      The Court will also issue

an order to show cause as to why Plaintiff’s Title VII claim

based on her transgender status should not be stayed until the

Supreme Court decides the case of R.G. and G.R. Harris Funeral

Home v. EEOC, 884 F.3d 560, 575 (6th Cir. 2018), cert. granted,

in part sub nom., R.G. & G.R. Harris Funeral Homes, Inc. v.

EEOC, 139 S. Ct. 1599 (2019).

                             BACKGROUND

     This Court takes its facts from Plaintiff’s Amended

Complaint.   Plaintiff, Charlize Cunningham, was hired as a sales

associate for Defendant, Burlington Coat Factory Warehouse

Corporation, in July 2011.   Plaintiff is transgender. 1   Plaintiff

alleges she has also been diagnosed with a serious disability,

of which Plaintiff claims Defendant was aware.     As a result of


1 Neither the Complaint nor the parties in their submissions
define “transgender.” The Court understands it to mean a person
born of one sex, who later identifies as the other sex, and may
be in the process of transitioning between the two. Cf.,
Merriam-Webster Dictionary, On-Line Edition, https://
www.merriam-webster.com/dictionary/transgender (last visited
September 30, 2019) (“of, relating to, or being a person whose
gender identity differs from the sex the person had or was
identified as having at birth).


                                 2
her disability, Plaintiff claims she is substantially limited in

one or more major life activities, including the functioning of

her autoimmune system.   Plaintiff has refrained from publicly

identifying her disability in these proceedings deeming it

private and confidential. 2

     Plaintiff claims she was qualified for her position at

Defendant and performed well.   Shortly after Plaintiff was

hired, however, Plaintiff claims she was subjected to

disparaging comments and jokes about her transgender status.

These comments came from coworkers and supervisors, including

Ahmed Savage, who appears to be a manager; Megan Williams, a

supervisor; and Charles Boyer, a purchase order manager.    For

example, Plaintiff claims that Boyer commented to Savage and

Williams, loudly enough for Plaintiff to hear, the following:

“Is [Plaintiff] transgender . . . he’s a pretty one!”   After the

comment, Plaintiff claims that Boyer, Savage, and Williams all

laughed.

     Plaintiff also claims that coworkers questioned Plaintiff

on whether she was “born a man”; informed Plaintiff about

ongoing rumors that she was a man; and used the wrong pronouns

when referring to Plaintiff (snickering while doing so).

Plaintiff also alleges coworkers and supervisors intentionally


2 Plaintiff has indicated she will submit a filing under seal
that identifies her disability if necessary.
                                 3
excluded her, such as when Savage hosted a potluck dinner for

employees and intentionally did not invite Plaintiff.

     Plaintiff claims that Savage also made numerous comments

about Plaintiff’s clothing, and treated her harshly or unfairly

depending on the clothing she wore.    On the days that Plaintiff

wore a dress or skirt, Plaintiff claims that Savage would

scrutinize her work and be overly critical of her performance.

According to Plaintiff, he also unfairly disciplined Plaintiff

when she wore dresses.    For example, in August 2012 on a day

Plaintiff wore a dress to work, Savage reprimanded Plaintiff for

leaning on another employee’s desk.    Allegedly, Savage did not

scrutinize or overly criticize the performance of non-

transgender employees, and Savage did not discipline them for

leaning on other employees’ desks.

     Plaintiff claims that Savage repeatedly counseled Plaintiff

that she should not wear a dress or skirt to work, and that

Savage did not counsel non-transgender employees not to wear a

dress or skirt to work.    On one occasion, Plaintiff claims that

she was so distressed after Savage pulled her aside and sternly

demanded that she not wear a dress to work that she left early.

Thereafter, Plaintiff complained to Judith Macio, a human

resources partner, on at least three occasions regarding the

harassment and discrimination she received, but human resources

failed to stop or prevent further harassment and discrimination.

                                  4
Allegedly, it continued throughout the remainder of Plaintiff’s

employment.

     Throughout her employment, Plaintiff applied for more

senior positions, including an assistant buyer position and

buyer position.   On several occasions, after Plaintiff applied

for a promotion, Plaintiff claims that Defendant issued her

unfair discipline, thereby removing her from consideration for

the position.   According to Plaintiff, other non-transgender

employees were not issued unfair discipline and they were not

prevented from pursuing promotional opportunities.   As a result,

less qualified, non-transgender employees were awarded the

promotional opportunities instead of her.

     Plaintiff was promoted to the position of Purchase Order

Coordinator, a position that paid less than the other positions

to which she had applied.   Plaintiff was unsuccessful in her

pursuit of other promotional opportunities.   Defendant’s refusal

to consider Plaintiff for these promotional opportunities were

part of its allegedly ongoing pattern of harassment.

     In April 2013, Plaintiff was involved in a car accident

from which she developed a serious infection in her lymph nodes.

Due to her underlying disability, the infection did not heal and

Plaintiff became seriously ill.   Plaintiff informed Defendant

that her infection would cause her to miss time from work.

Plaintiff claims that Defendant did not advise Plaintiff of her

                                  5
rights under the FMLA to take intermittent leave, offer

disability-related intermittent leave, or excuse her time missed

as a reasonable accommodation.

     By April 2013, Plaintiff had worked 1250 hours in the prior

twelve-month period and was eligible for FMLA leave.       In

September 2013, Plaintiff informed Brandy Cornish and Susan

Katims from human resources of her underlying disability and of

her need to attend ongoing medical appointments to treat her

lymph node infection.   Plaintiff claims that during this

meeting, Katims stated that if Plaintiff had additional medical

problems, they would need to reevaluate Plaintiff’s employment.

     After the meeting, Plaintiff applied for FMLA, which was

initially approved by MetLife.   Thereafter, MetLife notified

Plaintiff that it had to revoke its approval because Defendant

claimed she had not worked sufficient hours.       Plaintiff still

needed to attend medical appointments and requested - as an

accommodation - that her disability-related absences and

tardiness be excused.   Defendant refused.

     According to Plaintiff, Defendant did not provide, and

failed to engage in an interactive process to provide, Plaintiff

with a reasonable accommodation.       Defendant thereafter

terminated Plaintiff’s employment for absenteeism and tardiness.

Plaintiff explained the reason for her absences and tardiness

was related to her disability, but Defendant refused to

                                   6
reconsider the termination.   Plaintiff filed a complaint with

the EEOC and received a right to sue letter on March 30, 2018.

     Plaintiff initially filed her complaint on June 29, 2018.

Plaintiff’s Amended Complaint, filed on December 3, 2018,

alleges two counts.   Count I alleges sex discrimination.   Count

II alleges a violation of the ADA and contains the following

claims: (1) actual, perceived, or record of disability

discrimination; (2) retaliation; and (3) failure to accommodate.

Defendant have moved to dismiss Plaintiff’s Amended Complaint,

and Plaintiff has opposed Defendant’s motion.

                              ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over the case

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4).    The matter before

this Court is a federal question over which this Court has

original jurisdiction.   28 U.S.C. § 1331.   In addition, this

Court has original jurisdiction over claims “to recover damages

or to secure equitable or other relief under any Act of Congress

providing for the protection of civil rights.”    28 U.S.C. §

1343(a)(4).

     B.   Motion to Dismiss Standard

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

                                 7
must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).    It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

     To determine the sufficiency of a complaint, a court must
     take three steps. First, the court must “tak[e] note of
     the elements a plaintiff must plead to state a claim.”
     Second, the court should identify allegations that,
     “because they are no more than conclusions, are not
     entitled to the assumption of truth.” Third, “whe[n] there
     are well-pleaded factual allegations, a court should assume
     their veracity and then determine whether they plausibly
     give rise to an entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

                                 8
U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).       “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     C. Whether the Court May Consider Facts Outside the Amended
        Complaint Referenced in Defendant’s Motion to Dismiss

     Defendant attaches Plaintiff’s Equal Employment Opportunity

Commission (“EEOC”) Notice of Discrimination and Charge of


                                   9
Discrimination to its response (“EEOC Notice” and “EEOC Charge,”

respectively).   (Def.’s Mot. to Dismiss, Ex. A.)   These were not

attached to Plaintiff’s Complaint or Amended Complaint.       Rule

12(d) provides that a court should treat a Rule 12(b)(6) or

12(c) motion as a motion for summary judgment whenever matters

outside the pleadings are considered.    However, the Third

Circuit has clarified that “[m]erely attaching documents to a

Rule 12(c) motion . . . does not convert it to a motion under

Rule 56.”   CitiSteel USA, Inc. v. Gen. Elec. Co., 78 F. App’x.

832, 834-35 (3d Cir. 2003).    In ruling on a motion to dismiss, a

court has “‘discretion to address evidence outside the complaint

. . . .’”   Id. at 835 (quoting Pryor v. Nat’l Collegiate

Athletic Ass’n, 288 F.3d 548, 559 (3d Cir. 2002)).    Thus, the

court “may consider an undisputedly authentic document that a

defendant attaches as an exhibit to a motion to dismiss if the

plaintiff’s claims are based on the document.”    Id. (quoting

PBGC v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.

1993)).

     The Court will exercise its discretion to address evidence

outside the complaint. 3   Plaintiff is required to exhaust

administrative remedies before pursuing her claims in this


3  The Court declines to exercise its discretion to convert
Defendant’s Motion to Dismiss into a motion for summary
judgment. A motion for summary judgment is not yet ripe at this
early procedural stage of the case.
                                 10
Court, thus Plaintiff’s claims are contingent on the EEOC Notice

and EEOC Charge.    Plaintiff does not dispute the authenticity of

these documents.    Moreover, they are referenced in the Amended

Complaint.    (Docket. No. 12, para. 11-18.)   Thus, this Court

will consider the EEOC Notice and EEOC Charge presented in the

Defendant’s Motion to Dismiss in the analysis of Plaintiff’s

Amended Complaint.

       D.   Motion to Dismiss

       Defendant presents three arguments.   First, Defendant

argues Count I should be dismissed because transgender

individuals are not a protected class under Title VII and

therefore one of the elements of the prima facie case cannot be

met.    Defendant also argues Count I cannot include a sex

stereotyping claim because Plaintiff first introduced the claim

in her response to Defendant’s Motion to Dismiss.     Second,

Defendant argues Plaintiff is barred from pursuing claims

premised on allegations of retaliation or failure to promote

because she did not raise them in her administrative charge

filed with the EEOC.    Third, Defendant argues Count II of

Plaintiff’s Amended Complaint is insufficient - in its entirety

- because Plaintiff failed to adequately state her disability.

       The Court will address the second and third arguments

first, and then discuss Plaintiff’s Title VII transgender

discrimination claim.

                                 11
       a. Whether Plaintiff Failed to Exhaust Administrative
          Remedies on the Claims of Failure to Promote and
          Retaliation

     Defendant argues Plaintiff has failed to exhaust

administrative remedies for her failure to promote and

retaliation claims and is therefore barred from bringing claims

premised on these allegations.   Plaintiff concedes that she has

failed to exhaust administrative remedies as to her failure to

promote claim.   (Pl.’s Resp. 13.)    To the extent stated, that

claim is dismissed.   Plaintiff offers no opposition to

Defendant’s argument that she has failed to exhaust

administrative remedies as to her retaliation claim, but the

Court will examine Defendant’s argument on the merits.

     The ADA adopts the Title VII exhaustion scheme.     Thus, a

party wishing to bring an ADA claim must first file a complaint

with the EEOC.   Williams v. E. Orange Cmty. Charter Sch., 396 F.

App’x 895, 897 (3d Cir. 2010); see also Churchill v. Star

Enterprises, 183 F.3d 184, 190 (3d Cir. 1999) (“A party who

brings an employment discrimination claim under Title I of the

ADA must follow the administrative procedures set forth in Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e–5.”

(citing Bishop v. Okidata, Inc., 864 F. Supp. 416, 424 (D.N.J.

1994))).   Exhaustion of administrative remedies is required to

allow the EEOC to investigate discriminatory practices and to

properly implement the statutory scheme enacted by Congress.

                                 12
Williams v. Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th

Cir. 1994).   Only after the EEOC provides a right-to-sue letter

may a plaintiff bring a private action in federal court.    Burgh

v. Borough Council, 251 F.3d 465, 470 (3d Cir. 2001).

     Generally, an ADA action brought in a district court is

constrained to the scope of the EEOC charge.    Williams, 396 F.

App’x at 897; see also Ostapowicz v. Johnson Bronze Co., 541

F.2d 394, 398 (3d Cir. 1976).    In other words, factual

allegations must first be brought to the administrative agency

before being introduced to the district court.    Schanzer v.

Rutgers Univ., 934 F. Supp. 669, 673 (D.N.J. 1996).    There is a

narrow exception to this scope restriction that allows

allegations in the complaint that “squarely fit” in the EEOC

charge to proceed even if they were not expressly disclosed in

the EEOC charge.    See Ostapowicz, 541 F.2d at 398 ( “Factual

allegations that were not alleged at the agency level may be

properly asserted in the district court if they can be

reasonably expected ‘to grow out of the charge of

discrimination.’”).    The Court also notes administrative charges

should be read liberally, especially when filed without the aid

of an attorney.    Hicks v. ABT Assocs. Inc., 572 F.2d 960, 965

(3d Cir. 1978).

     Under this exception, additional claims may be added to the

complaint if they fall within the scope of the EEOC Charge and

                                 13
if a reasonable investigation by the EEOC would have encompassed

the new claims.   Howze v. Jones & Laughlin Steel Corp., 750 F.2d

1208, 1212 (3d Cir. 1984) (concluding the addition of a

retaliation claim is insufficient reason to deny a motion to

amend because it was encompassed within the original

discrimination claim).    An ADA retaliation claim can fall within

the scope of an EEOC charge where disability was checked even if

retaliation was not.    Fazio v. N.J. Tpk. Auth., No. 11-3789,

2012 WL 71749, at *4 (D.N.J. Jan. 10, 2012) (“[I]t is fair to

say that the EEOC would reasonably be expected to investigate

whether Defendant retaliated against Plaintiff for taking leave

— even if Plaintiff did not specifically mention the word

retaliation or check the correct box”.).

     Here, Plaintiff alleges she exhausted her administrative

remedies under the ADA.    (Pl.’s Am. Compl. ¶ 12.)   Plaintiff

timely filed her EEOC Charge, checking the box for both gender

and disability discrimination.    (Pl.’s Am. Compl. ¶ 13.)   Since

Plaintiff has checked the box for disability discrimination, the

Court finds a retaliation claim premised upon Plaintiff’s

alleged disability is within the scope of her EEOC charge – just

as it was in Fazio.    Accordingly, the Court will deny

Defendant’s Motion to Dismiss on exhaustion grounds.




                                 14
       b. Whether Plaintiff Sufficiently Alleges that She has a
          Disability under the ADA

     Defendant moves to dismiss all claims under Count II which

includes: (1) actual, perceived, or record of disability

discrimination; (2) retaliation; and (3) failure to accommodate. 4

Defendant argues that Count II of Plaintiff’s Amended Complaint

should be dismissed because she fails to allege a disability as

defined by the ADA.

     To state a claim for disability discrimination under the

ADA, a plaintiff must allege that she (1) is a disabled person

within the meaning of the ADA, (2) is otherwise qualified to

perform the essential functions of the job, with or without a

reasonable accommodation, and (3) has suffered an adverse

employment decision as a result of discrimination.   Twillie v.

Erie Sch. Dist., 575 F. App’x 28, 32 (3d Cir. 2014).

     To state an ADA claim for a failure to accommodate, a

plaintiff must show: “(1) she is disabled, (2) she is qualified,

and (3) her employer (i) refused to provide her with a proposed

reasonable accommodation, or (ii) failed to engage in an




4 Defendant’s heading implies that Defendant moves to dismiss
only the claim for disability discrimination. (Def.’s Mot. to
Dismiss 10.) However, it also seems Defendant moves to dismiss
all claims under the ADA. (Def.’s Mot. to Dismiss 15.) This
Court will analyze the sufficiency of the pleading as if
Defendant is moving to dismiss all claims under the ADA based on
the argument that Plaintiff has not adequately pled a
disability.
                                15
interactive process after she requested an accommodation, though

a reasonable accommodation was possible.”    Solomon v. Sch. Dist.

of Phila., 882 F. Supp. 2d 766, 779 (E.D. Pa. 2012).

     Defendant argues that Plaintiff did not meet the pleading

standard necessary for the first element of these claims because

she does not provide information about her disability to

determine if she is disabled under the ADA.    Defendant correctly

notes that a simple recitation of the statutory language, absent

information about the specific nature of the disability, is

insufficient to state a claim under the ADA.    Feliciano v. Coca-

Cola Refreshments USA, Inc., 281 F. Supp. 3d 585, 592 (E.D. Pa.

2017).

     To establish an ADA retaliation claim, a plaintiff must

only show there was: “(1) protected employee activity; (2)

adverse action by the employer either after or contemporaneous

with the employee’s protected activity; and (3) a causal

connection between the employee’s protected activity and the

employer’s adverse action.”   Fogleman v. Mercy Hosp., Inc., 283

F.3d 561, 567–68 (3d Cir. 2002). 5   A plaintiff need not establish

they have a disability to bring a retaliation claim under the




5 This Court notes there are two theories of retaliation,
“pretext” and “mixed-motives.” Shellenberger v. Summit Bancorp,
Inc., 318 F.3d 183, 187 (3d Cir. 2003). As Plaintiff only
advances a pretextual retaliation allegation, this Court will
limit the analysis to that theory. (Pl.’s Am. Compl. ¶ 99.)
                                16
ADA.    Krouse v. Am. Sterilizer Co., 126 F.3d 494, 498 (3d Cir.

1997) (“We hold that a person’s status as a ‘qualified

individual with a disability’ is not relevant in assessing the

person’s claim for retaliation under the ADA.”).    Thus,

Defendant’s argument concerning the adequacy of Plaintiff’s

pleading of her disability is inapplicable to the retaliation

claim.    As a result, the Court will deny Defendant’s Motion to

Dismiss on those grounds.

       The Court must therefore only determine whether Plaintiff

has adequately pled a disability as to her discrimination and

failure to accommodate claims.    The analysis is identical.    An

individual is disabled under the ADA if they have “[a] physical

or mental impairment that substantially limits one or more of

the major life activities of such individual.”    29 C.F.R. §

1630.2.    A plaintiff can show they are substantially limited by

describing “(i) [t]he nature and severity of the impairment;

(ii) [t]he duration or expected duration of the impairment; and

(iii) [t]he permanent or long term impact, or the expected

permanent or long term impact of or resulting from the

impairment.”    Taylor v. Phoenixville Sch. Dist., 184 F.3d 296,

307 (3d Cir. 1999) (citing 29 C.F.R. § 1630.2(j)(2)).

       Here, Plaintiff alleges she suffers from a disability that

affects her autoimmune function, and because of that disability,

was not able to recover from a lymph node infection.    (Pl.’s Am.

                                 17
Compl. ¶¶ 21, 49.)     Due to the confidential nature of the

disability, Plaintiff has refrained from providing specific

information about her disability.      However, Plaintiff contends

that at all relevant times, Defendant knew about the disability

and knew the absences and missed time from work were directly

related to her disability.     (Pl.’s Am. Compl. ¶ 52.)

       Plaintiff, however, does not indicate what the disability

may be and therefore does not give sufficient information to

state a claim.    Plaintiff solely restates that a major life

function is affected and as a result she was not able to recover

from an infection.    Plaintiff has not disclosed what the

disability is or how it substantially limits her autoimmune

system or her ability to work.     Even taking the allegations as

true, this Court still cannot determine if there are facts to

find relief that is plausible on its face.     Twombly, 550 U.S. at

570.    This Court finds that Plaintiff did not adequately state a

claim for disability discrimination or failure to accommodate

and will grant Defendant’s Motion to Dismiss, without prejudice,

on these grounds.

       Plaintiff has requested leave to amend her Amended

Complaint.    (Pl.’s Resp. 12.)   Defendant argues leave to amend

should not be given.    Both parties have represented an

understanding that Plaintiff’s disability may be considered

sensitive information which may not be appropriate to publicly

                                  18
disclose on this Court’s docket.     Defendant contends that

Plaintiff was on notice that her original complaint was

insufficient and offering to provide information under seal -

now, as opposed to in her Amended Complaint - does not

ameliorate this issue.   Plaintiff argues that she adequately

alleged a claim and therefore does not need to provide more

information at this point.

     Medical information that may contain facts of a personal

nature is within the scope of materials that may be entitled to

privacy protection.   United States v. Westinghouse Elec. Corp.,

638 F.2d 570, 577 (3d Cir. 1980).    Rule 15(a) provides that

“leave [to amend] shall be freely granted when justice so

requires.” Fed. R. Civ. P. 15(a); Aruanno v. New Jersey, No. 06-

0296 WJM, 2009 WL 114556, at *1 (D.N.J. Jan. 15, 2009).    A

district court reserves the right to deny leave to amend if

there has been undue delay, undue prejudice, bad faith, dilatory

motive, repeated failure to cure deficiencies through previous

amendments, or if the amendment would be futile.    Foman v.

Davis, 371 U.S. 178, 182 (1962).     Ultimately the most important

factor is if the defendant will be prejudiced if the amendment

is allowed; undue delay alone is insufficient.    Howze, 750 F.2d

at 1212.

     Here, Defendant argues that Plaintiff could have amended

her complaint and therefore has failed to cure the deficiency in

                                19
the Amended Complaint.    Moreover, the Court notes that a lack of

familiarity with the Federal and Local Rules of Civil Procedure

which govern the sealing of docket items is not a sufficient

reason to support amendment.    While both these statements are

true, Rule 15 provides that leave to amend should be freely

granted as justice so requires.    Defendant has shown no reason

why amendment would be prejudicial, especially considering

Plaintiff’s allegation that Defendant is on notice of

Plaintiff’s condition.    This Court will therefore grant

Plaintiff leave to file a Second Amended Complaint, solely to

amend her Amended Complaint to adequately plead the specifics of

her disability.   Plaintiff may file this complaint under

temporary seal and should file a motion, pursuant to Local Rule

of Civil Procedure 5.3, advising the Court of whether permanent

sealing is appropriate.

       c. Whether Plaintiff’s discrimination claim under Title
          VII based on her transgender status is actionable

     Lastly, the Court addresses Plaintiff’s claim that Title

VII covers discrimination based on transgender status and also

allows for transgender individuals to bring a Title VII claim

based on sex stereotyping.   The issue is a contentious one, the

subject of a split of authority in the Circuit Courts of Appeal,

and now before the U.S. Supreme Court on a writ of certiorari to

the Sixth Circuit which promise to address both issues.


                                  20
     Defendant argues Plaintiff fails to state a claim of sex

discrimination under Title VII because, as a matter of law, a

transgender individual is not a part of a protected class.

Because the Third Circuit has not spoken on this issue,

Defendant argues this Court should follow the lead of the

Seventh, Eighth, and Tenth Circuit and hold that transgender

individuals are not a protected class under Title VII.    These

circuits have held - under Title VII – that discrimination

against an individual because he or she is transgender is not

discrimination because of sex.   Etsitty v. Utah Transit Auth.,

502 F.3d 1215, 1221 (10th Cir. 2007); Ulane v. E. Airlines Inc.,

742 F.2d 1081, 1087 (7th Cir. 1984) (“[D]iscrimination against a

transsexual because she is a transsexual is ‘not discrimination

because of sex.’”); Sommers v. Budget Mktg., Inc., 667 F.2d 748,

750 (8th Cir. 1982) (“[W]e are constrained to hold that Title

VII does not protect transsexuals.”).

     Plaintiff points to the recent conduct of the EEOC and

argues discrimination based on an individual’s status as

transgender is a violation of Title VII.   See, e.g., EEOC v.

Rent-A-Ctr. E., Inc., 264 F. Supp. 3d 952, 956 (C.D. Ill. 2017)

(holding that Title VII protects transgender employees against

discrimination because discrimination against a person’s

transgender status is encompassed within the definition of sex

discrimination).   Moreover, Plaintiff highlights that the EEOC

                                 21
has held that transgender discrimination claims are cognizable

under Title VII.    Macy v. Holder, No. 0120120821, 2012 WL

1435995, at *6 (E.E.O.C. Apr. 20, 2012).    More specifically, the

EEOC has held transgender discrimination is sex discrimination

under Title VII and that Title VII prohibits discrimination on

the basis of gender stereotyping.     Id.

       Plaintiff also urges the Court to adopt the reasoning and

holdings of the Sixth and Eleventh Circuits indicating

transgender individuals belong to a protected class under Title

VII.    EEOC v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d

560, 577 (6th Cir. 2018), cert. granted, in part sub nom., R.G.

& G.R. Harris Funeral Homes, Inc. v. EEOC, 139 S. Ct. 1599

(2019) (“Title VII protects transgender persons because of their

transgender or transitioning status, because transgender or

transitioning status constitutes an inherently gender non-

conforming trait.”); cf. Glenn v. Brumby, 663 F.3d 1312, 1317-20

(11th Cir. 2011) (“[D]iscrimination against a transgender

individual because of her gender-nonconformity is sex

discrimination, whether it’s described as being on the basis of

sex or gender.”).

       As noted, the Sixth Circuit case is currently before the

Supreme Court.    The issues before the high court include not

only whether transgender individuals belong to a protected class

under Title VII but also whether transgender individuals may

                                 22
bring sex stereotyping claims pursuant Price Waterhouse v.

Hopkins, 490 U.S. 228, 251 (1989) (holding that a plaintiff may

bring a Title VII claim if a defendant relied on gender when

making an adverse employment decision).

     Therefore, the parties will be directed to show cause as to

why the decision on Defendant’s claim that Title VII does not

protect transgender individuals should not be stayed until the

Supreme Court decides, presumably this term, the case of R.G.

and G.R. Harris Funeral Home v. EEOC, 884 F.3d 560, 575 (6th

Cir. 2018), cert. granted, in part sub nom., R.G. & G.R. Harris

Funeral Homes, Inc. v. EEOC, 139 S. Ct. 1599 (2019).

                           CONCLUSION

     As discussed herein, the Court will grant, in part, and

deny, in part, without prejudice pending a response to the

Court’s Order to Show Cause, Defendant’s Motion to Dismiss.     The

Court will also grant Plaintiff leave to amend her Amended

Complaint in a manner consistent with this Opinion.

     An appropriate Order will be entered.


Date: September 30, 2019              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               23
